Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 1 of 59




                EXHIBIT D
                REDACTED
              TO BE FILED UNDER SEAL
     Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 2 of 59
                                CONFIDENTIAL

1                 UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3    ATARI INTERACTIVE, INC.,       )
                                    )
4               Plaintiff,          )
                                    )
5      VS.                          ) NO. C 18-03451 JST
                                    )
6    REDBUBBLE, INC.,               )
                                    )
7               Defendant.          )
                                    )
8                                   )
     AND RELATED ACTIONS.           )
 9                                  )
10
11
12
13
14                        CONFIDENTIAL
15                     VIDEOTAPED DEPOSITION
16         PURSUANT TO RULE 30(b)(6) OF REDBUBBLE, INC.
17                        BY JAMES N. TOY
18                   San Francisco, California
19                  Thursday, December 12, 2019
20
21
22
     Reported by:
23   LYDIA ZINN
     RPR, FCRR, CSR No. 9223
24   Job No. CA 3811316
25   PAGES 1 - 207

                                                                 Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 3 of 59
                                CONFIDENTIAL

1                     UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3    ATARI INTERACTIVE, INC.,                     )
                                                  )
4                  Plaintiff,                     )
                                                  )
5      VS.                                        )      NO. C 18-03451 JST
                                                  )
6    REDBUBBLE, INC.,                             )
                                                  )
7                  Defendant.                     )
                                                  )
8                                                 )
     AND RELATED ACTIONS.                         )
9
10
11
12
13
14                   Confidential videotaped deposition
15   pursuant to Rule 30(b)(6) of Redbubble, Inc., by
16   James N. Toy, taken on behalf of Plaintiff
17   Atari Interactive, Inc., at Browne George Ross, LLP,
18   44 Montgomery Street, Suite 1280, San Francisco, CA
19   94104, beginning at 10:17 a.m. and ending at
20   6:11 p.m., on Thursday, December 12, 2019, before
21   LYDIA ZINN, Certified Shorthand Reporter No. 9223.
22
23
24
25

                                                                   Page 2

                              Veritext Legal Solutions
                                   866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 4 of 59
                           CONFIDENTIAL




                                                              Page 8

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 5 of 59
                           CONFIDENTIAL




                                                              Page 9

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 6 of 59
                           CONFIDENTIAL




                                                             Page 10

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 7 of 59
                           CONFIDENTIAL




                                                             Page 11

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 8 of 59
                           CONFIDENTIAL




                                                             Page 12

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 9 of 59
                           CONFIDENTIAL




                                                             Page 20

                         Veritext Legal Solutions
                              866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 10 of 59
                           CONFIDENTIAL




                                                             Page 25

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 11 of 59
                           CONFIDENTIAL




                                                             Page 26

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 12 of 59
                           CONFIDENTIAL




                                                             Page 43

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 13 of 59
                           CONFIDENTIAL




                                                             Page 45

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 14 of 59
                           CONFIDENTIAL




                                                             Page 46

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 15 of 59
                           CONFIDENTIAL




                                                             Page 47

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 16 of 59
                           CONFIDENTIAL




                                                             Page 48

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 17 of 59
                           CONFIDENTIAL




                                                             Page 49

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 18 of 59
                           CONFIDENTIAL




                                                             Page 83

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 19 of 59
                           CONFIDENTIAL




                                                             Page 84

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 20 of 59
                           CONFIDENTIAL




                                                             Page 85

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 21 of 59
                           CONFIDENTIAL




                                                            Page 146

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 22 of 59
                           CONFIDENTIAL




                                                            Page 149

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 23 of 59
                           CONFIDENTIAL




                                                            Page 150

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 24 of 59
                           CONFIDENTIAL




                                                            Page 166

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 25 of 59
                           CONFIDENTIAL




                                                            Page 167

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 26 of 59
                           CONFIDENTIAL




                                                            Page 170

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 27 of 59
                           CONFIDENTIAL




                                                            Page 171

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 28 of 59
                           CONFIDENTIAL




                                                            Page 172

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 29 of 59
                           CONFIDENTIAL




                                                            Page 173

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 30 of 59
                           CONFIDENTIAL




                                                            Page 180

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 31 of 59
                           CONFIDENTIAL




                                                            Page 181

                          Veritext Legal Solutions
                               866 299-5127
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 32 of 59
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 33 of 59
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 34 of 59




JAMES TOY EXHIBIT 1002
         Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 35 of 59




     1 BROWNE GEORGE ROSS LLP
       Keith J. Wesley (State Bar No. 229276)
     2  kwesley @bgrfirm.com
       Eric C. Lauritsen (State Bar No. 301219)
     3  eauritsen bgr Irm.corn
       Matthew L. enezia (State Bar No. 313812)
     4      mvenezia bgrfirm.com
           Milin Chun State Bar No. 262674)
     5   mchun @bgrfirm.com
       2121 Avenue of the Stars, Suite 2800
     6 Los Angeles, California 90067
       Telephone: 310) 274 -7100
     7 Facsimile: (310) 275 -5697
     8    Attorneys for Plaintiff
          Atari Interactive, Inc.
     9

 10                                     UNITED STATES DISTRICT COURT
 11                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 12

13        ATARI INTERACTIVE, INC.,                  Case No. 4:18 -cv- 03451 -JST
14                         Plaintiff,               [Related to Case Nos. 3: 18-cv-03843-JST;
                                                    3:18 -cv- 04115; 4:18 -cv- 04949 -JST; and
15                   vs.                            4: 19-cv-00264-JSTJ
16        REDBUBBLE, INC.,                          Judge: Hon. Jon S. Tigar
17                         Defendant.
                                                    PLAINTIFF ATARI INTERACTIVE,
18                                                  INC.'S NOTICE OF DEPOSITION OF
         AND RELATED ACTIONS                        DEFENDANT REDBUBBLE, INC.
19
20                                                  Date: December 11, 2019
                                                    Time: 9:30 am
21                                                  Place: Browne George Ross, LLP
                                                           44 Montgomery Street, #1280
22                                                          San Francisco. CA 94104
23
24
25
26
27
28
         1379674.1


          PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF DEPOSITION OF DEFENDANT REDBUBBLE, INC.

                                                                                                  Z
         Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 36 of 59




     1     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2               PLEASE TAKE NOTICE that on December 11, 2019, starting at 9:30 a.m., at
     3     the law offices of Browne George Ross LLP, 44 Montgomery Street, Suite 1280,
     4     San Francisco, California 94104, plaintiff Atari Interactive, Inc. ( "Atari ") will take
     5     the deposition of defendant Redbubble, Inc. ( "Redbubble ") pursuant to Federal
     6    Rules of Civil Procedure 30(b)(6) on the topics set forth in "Exhibit A" below.
     7 Atari requests that Redbubble identify the name(s) and position(s) of its designated
     8    corporate representatives at least five business days prior to the date of the
 9 deposition.
10                   The deposition will be taken upon oral examination before a certified court
11        reporter and will continue from day to day, excluding Saturdays, Sundays, and legal
12        holidays, until completed.
13                   The deposition will be recorded stenographically and by videotape. The
14 reporter will have real -time capabilities, including LiveNote or similar technology.
15

16        Dated: November 26, 2019                BROWNE GEORGE ROSS LLP
17                                                   Keith J. Wesley
                                                     Milin Chun
18                                                   Eric C. Lauritsen
19                                                   Matthew L. Venezia

20
                                                  By:
21
                                                             Matthew L. Venezia
22                                                Attorneys for Plaintiff Atari Interactive, Inc.
23
24
25
26
27
28
         1379674.1


          PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF DEPOSITION OF DEFENDANT REDBUBBLE, INC.
         Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 37 of 59




     1                                            EXHIBIT A
     2                                          DEFINITIONS
     3               1.    "YOU," "YOUR" and "REDBUBBLE" means defendant Redbubble,
     4 Inc., and any PERSON acting directly or indirectly by, through, under, or on behalf
     5     of Redbubble, Inc., including but not limited to any current or former members,
     6 directors, officers, agents, attorneys, employees, partners, joint venturers,
     7 contractors, accountants, or representatives, and any current or former corporation,
     8    partnership, association, trust, parent, subsidiary, division, affiliate, predecessor -in-
 9        interest and successor -in- interest of Redbubble, Inc.
10                   2.   "ATARI" means plaintiff ATARI Technologies, Inc., as well as all
11        current or former directors, officers, employees, agents, contractors, attorneys,
12        accountants, representatives, subsidiaries, divisions, affiliates, predecessors-in-
13        interest and successors -in- interest, and any other PERSON acting on behalf of Atari
14 Technologies, Inc. pursuant to its authority or subject to its control.
15                                                 TOPICS
16                        REDBUBBLE's corporate structure generally.
17                        REDBUBBLE's business model associated with the production, sale,
                          and distribution of merchandise, as well as the processing of payments
18                        for the same -e.g. which of these activitiés are conducted in house,
                          which are outsourced to third parties, etc.
19
                          REDBUBBLE's policies and. procedures regarding the use of
20                        intellectual properties belonging to third parties on and in connection
                          with goods offered for sale on the redbubble.com website.
21
                          REDBUBBLE's policies and procedures regarding the use of
22                        trademarked materials belonging to third parties, whether registered or
                          unregistered, in search engine optimization.
23
                          REDBUBBLE's use of intellectual properties belonging to ATARI in
24                        search engine optimization and knowledge of its users use of the same.
25                        REDBUBBLE's use of intellectual properties belonging to ATARI on
                          and in connection with goods offered for sale on the redbubble.com
26                        website.
27                        REDBUBBLE's use of intellectual properties belonging to third parties
                          on and in connection with goods offered for sale on the redbubble.com
28                        website.
         1379674.1
                                                      -2-
          PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF DEPOSITION OF DEFENDANT REDBUBBLE, INC.
         Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 38 of 59




     1                 REDBUBBLE's knowledge or other mental state associated with the
                       offering for sale, sale, manufacture, and distribution of products that
     2                 allegedly infringe upon ATARI's intellectual property rights.
     3                 Any communications to which REDBUBBLE was a party reflecting
                       actual consumer confusion as to the source, origin, or affiliation of
     4                 goods bearing ATARI's trademarks appearing on the redbubble.com
                       website.
     5
                       REDBUBBLE's actual sales and revenues derived from merchandise
     6                 that allegedly infringes upon ATARI's intellectual property rights.
     7                 REDBUBBLE's costs incurred in connection with the sale of
                       merchandise that allegedly infringes upon ATARI's intellectual
     8                 property rights.
 9                     REDBUBBLE's revenues derived from the sale of merchandise that
                       allegedly infringes upon third parties' intellectual property rights.
10
                       REDBUBBLE's costs incurred in connection with the sale of
11                     merchandise that allegedly infringes upon third parties' intellectual
                       property rights.
12
                       Other lawsuits or legal demands made against REDBUBBLE
13                     concerning REDBUBBLE's use of intellectual properties owned by
                       third parties.
14
                       Licensing agreements between REDBUBBLE and any third parties for
15                     use of their intellectual property.
16                    REDBUBBLE's defenses in this case.
17                    REDBUBBLE's defense that Atari abandoned any intellectual
                      property.
18

19
20
21
22
23
24
25
26
27
28
         1379674.1
                                                   -3-
          PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF DEPOSITION OF DEFENDANT REDBUBBLE, INC.
         Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 39 of 59




     1                                      PROOF OF SERVICE
     2                             Atari Interactive, Inc. v. Redbubble Inc.
                      U.S.D.C. N.D. CA, Oakland Division Case No. 4:18 -CV- 03451 -JST
     3
          STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  4
                At the time of service, I was over 18 years of age and not a party to this
  5       action. I am employed in the County of Los Angeles, State of California. My
          business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
  6
                     On November 26, 2019, I served true copies of the following document(s)
  7       described as PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF
          DEPOSITION OF DEFENDANT REDBUBBLE, INC. on the interested parties
  8       in this action as follows:
 9                                   SEE ATTACHED SERVICE LIST
10        BY MAIL: I enclosed the document(s) in a sealed envelope or package
   addressed to the persons at the addresses listed in the Service List and placed the
11 envelope for collection and mailing, following our ordinary business practices. I am
   readily familiar with the practice of Browne George Ross LLP for collecting and
12 processing correspondence for mailing. On the same day that correspondence is
   placed for collection and mailing, it is deposited in the ordinary course of business
13 with the United States Postal Service, in a sealed envelope with postage fully
   prepaid. I am a resident or employed in the county where the mailing occurred. The
14 envelope was placed in the mail at Los Angeles, California.

15       I declare under penalty of perjury under the laws of the United States of
   America that the foregoing is true and correct and that I am employed in the office
16 of a member of the bar of this Court at whose direction the service was made.

17                   Executed on November 26, 2019, at Los Angeles, California.
18

19

20                                                     Andrea A. Augustine
21
22
23
24
25
26
27
28
         1379674.1
                                                     -4-
          PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF DEPOSITION OF DEFENDANT REDBUBBLE, INC.
          Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 40 of 59




      1                                          SERVICE LIST
     2                               Atari Interactive, Inc. v. Redbubble Inc.
                      U.S.D.C. N.D. CA, Oakland Division Case No. 4:18 -CV- 03451 -JST
     3           [Related to Case Nos. 3:18 -cv- 03843 -JST; 3:18 -cv- 04115; 4:18 -cv- 04949 -JST;
                                              and 19 -cv- 00264 -JST]
     4
             Kenneth B. Wilson                            Attorneys for Defendant
     5       COASTSIDE LEGAL                              Redbubble, Inc.
             455 1st Avenue
     6       Half Moon Bay, CA 94019
             Telephone: 6y50 440 -4211
     7       Facsimile: (650 440 -4851
             E -mail:     ken coastsidele al.com
     8       Via e -mail only - Paperless Office
     9       Jonathan M. Masur                           Attorneys for Defendant
             Debora Sanfelippo                           Redbubble, Inc.
 10          ZUBER LAWLER &
               DEL DUCA LLP
 11          2000 Broadway Street, Suite 154
             Redwood City, CA 94063
12           Telephone: (650) 434 -8538
             E -mail: jmasur @zuberlaw.com
13                 dsanfelippo@zuberlawler.com
14

15

16

17

18

19
20
21
22
23
24
25
26
27
28
          1379674.1
                                                       -5-
           PLAINTIFF ATARI INTERACTIVE, INC.'S NOTICE OF DEPOSITION OF DEFENDANT REDBUBBLE, INC.
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 41 of 59




JAMES TOY EXHIBIT 1044
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 42 of 59




         ENTIRE EXHIBIT
           REDACTED
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 43 of 59




JAMES TOY EXHIBIT 1049
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 44 of 59




         ENTIRE EXHIBIT
           REDACTED
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 45 of 59




JAMES TOY EXHIBIT 1054
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 46 of 59




         ENTIRE EXHIBIT
           REDACTED
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 47 of 59




JAMES TOY EXHIBIT 1058
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 48 of 59




                                                                            EXHIBIT


                                                                     1   1°5
                                                                     1 ,1    t
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 49 of 59
       Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 50 of 59


                                                                    ANNUAL REPORT 2011




                                                              Contents


   Page              Contents



   4               Year in Review

   5                Highlights and Commentary

   7               Chair's Letter

   8               CEO's Review

   10              Directors' Report

  25               Auditor's Independence Declaration

  26               Remuneration Report

  44               Consolidated Financial Statements

  79               Directors' Declaration

  80               Independent Auditors' Report

  85               Shareholder and other ASX Required Information

  87               Corporate Information




Founded in 2006, Redbubble is a global online marketplace
(redbubble.com) powered by over 700,000 independent
artists. Redbubble's community of passionate creatives sell
uncommon designs on high -quality, everyday products such
as apparel, stationery, housewares, bags, wall art and so on.
Through the Redbubble marketplace independent artists are
able to profit from their creativity and reach a new universe of
adoring fans. For customers, it's the ultimate in self -expression.
A simple but meaningful way to show the world who they are
and what they care about.

This report covers Redbubble Limited as a consolidated entity consisting of Redbubble Limited (referred to in this report as Redbubble or the
Company) and its controlled entities. Redbubble is a company limited by shares, incorporated and domiciled in Australia (ACN 119200592).
Its registered office is at Level 3, 271 Collins Street, Melbourne VIC 3000. Redbubble is listed on the Australian Securities Exchange (ASX:RBL).
Through the use of the internet, the Company ensures that our corporate reporting is timely, complete and available globally. All press releases,
financial reports and other information are available on the Redbubble Investor Centre at shareholders.redbubble.com




                                                                          3
      Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 51 of 59


                                                                            RFDRURRIF




                                                                     Year in
                                                                     Review


Key financial and other metric highlights (year on year comparison)
    $m for financial year (unless otherwise indicated)                                                        FY17                FY18          % change **

    Key financial metrics - financial performance

    Gross Transaction Value (GTV)*                                                                           175.4               231.3                  31.9%

    Repeat GTV*                                                                                               66.6                 87.6                 31.7%

    Revenue from ordinary activities                                                                         141.0               182.8                  29.7%

    Fulfiller expenses                                                                                        90.8               118.8                  30.8%

    Gross profit*                                                                                             50.1                 63.9                  27.5%

    Gross profit margin ( %)*                                                                               35.6%                35.0%                   (1.7 %)


    Paid acquisition                                                                                           12.2                16.8                 36.9%

    Gross profit after paid acquisition (GPAPA)*                                                               37.9                47.1                 24.4%

    GPAPA margin ( %)*                                                                                      26.9%                25.8%                  (4.0 %)

    Net operating expenses (exclusive of capitalised development costs)",                                     46.0                 54.5                  18.7%



    Earnings before interest, tax, depreciation and amortisation (EBITDA)                                      (8.1)               (7.4)                  8.4%

    Profit / (Loss)*   A


    Net Loss After Tax                                                                                         (7.6)              (10.1)               (33.1 %)

    Loss per security (cents)                                                                                 0.04                 0.05                   (25 %)

    Key financial metrics - financial position (at 30 June)
    Cash at bank                                                                                               27.8                21.3                (23.6 %)

    Intangible assets (Capitalised development costs)                                                           8.9                10.5                    19%

    Deferred tax assets                                                                                        14.0                  8.7                 60.2%


For other metrics please refer to the Redbubble FY18 Full Year Results Presentation
*    GTV, Gross profit, Gross profit margin, GPAPA, GPAPA margin and EBITDA are non -IFRS measures that are presented to provide readers a better understanding of
     Redbubble "s financial performance. The non -IFRS measures are unaudited, however, they have been derived from the audited financial statements.
** % change calculations for key financial metrics are based on unrounded numbers.
r Net operating expenses and EBITDA includes share based payment expenses. EBITDA differs from Operating EBITDA in that Operating EBITDA excludes share
  based payment expenses and foreign exchange gains and losses.




                                                                                 4
     Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 52 of 59


                                                                        ANNUAL REPORT 201E




 1.           Revenue from services

 The Group provides an internet -based marketplace platform and associated services to facilitate the sale of goods from
 artists to those who want to purchase goods bearing the artists' designs. Artists display and sell art via the Group's website.
 The Group aggregates demand from the buyers to support preferential relationships between third party suppliers, fulfillers
 and drop shippers and the artists, using the Group's platform.

 Revenue from services provided in connection with facilitating the sale of goods is recognised when the goods are shipped
 and the amount can be measured reliably at the value of the consideration received or receivable. The Group is acting as
 the artists' agent in árranging for the selling of the artists' goods to customers. The amounts collected on behalf of artists
 are not recognised in the income statement. The revenue recognised by the Group is effectively the cost of fulfilment and
 shipment plus the Group's margin.

 Amounts disclosed as revenue are net of trade discounts, returns, rebates, taxes and transaction fraud.

 Critical accounting estimates and judgements - The Group is required to exercise critical judgement when determining
whether it recognises revenue as either a principal or an agent. The Group has determined, for accounting purposes only, it
is acting as the artists' agent in arranging for the selling of the artist's goods to customers.

Given the nature of the relationship between the Group and product fulfillers and the associated risks and rewards, the
Group has determined, for accounting purposes only, it is acting as a principal with respect to fulfillers as opposed to as an
agent.

The new revenue standard, AASB 15 - Revenue from contracts with customers, which supersedes all current revenue
recognition requirements under Australian Accounting Standards, is effective for the Group for the next financial year (from
1 July 2018). The implications for the Group have been disclosed at note 23(i).




2.           Employee and contractor costs
                                                                                                                           2018                         2017
                                                                                                                          $'000                        $'000

Salary costs                                                                                                            24,976                         20,765

Contractor costs                                                                                                          4,887                         4,771

Share -based payments expense                                                                                             2,701                         2,552

Superannuation costs and other pension related costs Itl                                                                  2,137                         1,643

Total employee and contractor costs                                                                                     34,701                         29,731


f" Includes contribution to 401K funds. which is the superannuation equivalent for the US subsidiary, and contributions to pension funds in Germany.




                                                                                51
    Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 53 of 59


                                                          ANNUAL REPORT 2018




  17.         Commitments and contingencies (continued)
  Operating leases - Group as lessor (continued)




  Within one year                                                                                   662

  Later than one year but not later than five years                                               1,234

  More than five years

 Total lease commitments                                                                          1,896




 (b) Contingencies

 Legal claim contingencies
 As at the date of these financial statements there are current lawsuits filed against some of the entities within the Group
 that relate to alleged intellectual property infringement and /or breach of consumer laws. There is no certainty around
 the amount or timing of any outflow should any of the actions ultimately be successful (at first instance or on appeal, as
 applicable). The Group does not consider that any of the current actions are likely to have a material adverse effect on the
 business or financial position of the Group.

 Sales tax
A decision of the United States Supreme Court in June 2018 on a matter known as the Wayfair case has potentially
changed the sales tax landscape in that country by creating an economic nexus for the imposition of sales tax based on the
residence of the customer as opposed to the pre- existing nexus which depends upon the physical presence of the seller.
Following the decision it is probable that a number of US States will enact legislation or enforce legislation that already
exists to require the Group to collect and remit sales taxes in those States. It is likely that the various state legislations will
have prospective effect but there is the possibility of some states applying those taxes retrospectively. Accordingly, there
is considerable uncertainty when the taxes in each State will apply and the amount that might need to be collected and
remitted.

The Group already collects and remits sales taxes in the state in which it has a physical presence in the US (California) and is
preparing to do the same for other US states should the Wayfair decision get finalised in the manner it is expected.




18.          Share -based payments

The Group operates equity- settled share -based payment employee share and option schemes. The fair value of the equity
to which employees become entitled is measured at grant date and recognised as an expense over the vesting period, with
a corresponding increase to an equity account.

The fair value of options is ascertained using a Black -Scholes pricing model which incorporates all market vesting
conditions. The amount to be expensed is determined by reference to the fair value of the options or shares granted. This
expense takes into account any market performance conditions and the impact of any non -vesting conditions but ignores
the effect of any service and non -market performance vesting conditions. Non -market vesting conditions are taken into
account when considering the number of options expected to vest and at the end of each reporting period, the Group
revisits its estimate. Revisions to the prior period estimate are recognised in the income statement and equity.




                                                               69
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 54 of 59




JAMES TOY EXHIBIT 1060
Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 55 of 59




                                                                I      EXHIBIT
                                                                I
                                                                     177/z /r?
                                                                a     7-0y       ,
                                                               WM WORT 1017




                                                         Contents

Page            Contents



4               Year in Review

5                Highlights and Commentary

7               Chairs Letter

B               CEO's Review

10               Directors' Report

25              Auditoi s Independence Declaration

26               Remuneration Report

46               Consolidated Financial Statements

85               Directors' Declaration

66               Independent Auditors' Report

 91              Shareholder and other ASX Required Information

 93              Corporate Information




Founded in 2006, the Redbubble Group incorporates Redbubble Limited
and its subsidiaries, including TP Apparel LLC ( TeePublic). The Redbubble
Group owns and operates the leading global online marketplaces hosted
at Redbubble.com and TeePublic.com, powered by over one million
independent artists. The Redbubble Group's community of passionate
creatives sell uncommon designs on high -quality, everyday products such
as apparel, stationery, housewares, bags, wall art and so on. Through the
Redbubble and TeePublic marketplaces, independent artists are able to profit
from their creativity and reach a new universe of adoring fans. For customers,
it's the ultimate in self -expression. A simple but meaningful way to show the
world who they are and what they care about.
                                                                                                                                                   Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 56 of 59




The report covers Redbubble Limited as a consolidated entity consisting of Rt./bubble tinted (refened to in the report as Redbubble or the
Company) and is controlled entities. Redbubble is a company limited by shares, incorporated and domiciled in Australia (ACN 1192005921.
Its registered office n as Level 3, 271 Collis Street Melbourne VIC 3000. Redbubble Is listed on the Australian Securities Exchange (ASS RBI).
'Through the use or the Internet. the Company ensures that our corporate reporting is bmey, complete and available globally. All press releases.
financial reports and other Information are avalable on the Redbubble Investor Centre at shretsclders.redbubbie.com




                                                                         3
                                                                            R(0tuttlf
                                                                                                                                                                                                                                     ANNNAI'R(RORf 1019




                                                                      Year in                                                                                                                                              Highlights &
                                                                      Review
                                                                                                                                                                                                                           Commentary




                                                                                                       FY19                    FY18                   Change
                                                                                                                                                                   FY2019 Financial Performance
      Key financial highlights (year on year comparison)

                                                                                                                                                               Key financial measures for the consolidated Redbubble Group ( "88 Group) in FY2019 (with year on year ("YoY"( growth
                                                                                                                           Restated
                                                                                                                                                               rates, where applicable) are:
      Total reported revenue from services                                                            307.0                   218.7                     40%           Marketplace Revenue of $257 million, up 41% (up 34% on a constant currency basis).
      Less Artists' margin                                                                            (50.1)                  (35.9)                    40%
                                                                                                                                                                     Gross profit of S95 million, up 48% (up 41% on a constant currency basis).
      Marketplace revenue                                                                             256.9                   182.8                     41%           Gross profit margin up 1.8pp to 36.8% (based on Marketplace Revenue).
      Gross profit                                                                                     94.5                    63.9                     48%          Cash operating expenses of $64 million, up 25% (up 20% on a constant currency basis).

      Gross profit margin on Marketplace revenue                                                     36.8%                   35.0%                                   Operating EBITDA profit of $3.8 million. an improvement of 57.7 million from a FY2018 loss of $3.8 million.
                                                                                                                                                         5%
      Paid acquisition costs (marketing)                                                               (27.1)                 (16.8)                    61%           EBITDA loss of $4.7 million, an improvement of $2.7 million from a FY2018 loss of $7.4 million.

      Gross Profit After Paid Acquisition costs ( GPAPA)                                                67.5                    47.1                    43%          Income lax expense of S15.2 million resulting predominantly from Management's position to write off the deferredtax
                                                                                                                                                                     asset as communicated at the time of the July Appendix 4C.
      GPAPA % (on marketplace revenue)                                                               26.3%                   25.8%                       2%          Net loss after tax of $27.7 million compared to $10.0 million in FY2018. mainly due to the write off of the deferred tax
                                                                                                                                                                     asset,
      Operating expenses                                                                              (63.7)                  (51.0)                    25%

      Operating EBITDA                                                                                   3.8                   (3.8)                   200%
      Operating EBITDA % (on marketplace revenue)                                                      1.5%                  (2.1%)                    172%    FY2019 Cashflows
      Other income /expenses                                                                           (8.5)                   (3.51                   143%
                                                                                                                                                               The total cash balance for FY2019 increased by $7.8 million compared to a $6.6 million decrease in FY2018. The closing
      EBITDA (loss /profit)                                                                            (4.7)                   (7.4)                    36%
                                                                                                                                                               cash balance at 30 June 2019 was $29.0 million. Aggregate operating and investing cash outflow (negative free cash flow)
                                                                                                                                                               was $3.1 million in FY2019, improved by 56% compared to $6.9 million in FY2018. The RB Group has no debt.
II!    Cn 1 July 2018 the Group adopted AAS015 - Revenue horn Contra.. -ls weth Customers using the fuit retrospective method of adoption Pour year
       comparatives have been restated to align the accuuntng treatment across both periods.

                                                                                                                                                               Business Update
                                                                                                                                                               The RB Group continues to make progress in areas of strategic investment that are critical to long term marketplace growth
                                                                                                                                                               and profitability. FY2019 metrics are reported below and outlined in the July Investor Presentation:
                                                                                                                                                                   Product revenue' from authentic sellers' at Redbubble grew by 39% and represented 76% of Redbubble product
                                                                                                                                                                   revenue
                                                                                                                                                                     Marketplace revenue from members grew by 109%. equating to 29% of Redbubble marketplace revenue
                                                                                                                                                                     The RB Group has on- boarded a total of 48 brands, with 25 new brands in 40 FY2019. In addition, licensed content
                                                                                                                                                                     increased 46% from 30 totaling 350.000 works
                                                                                                                                                                     Five new products were launched resulting from re- ptatforming work enabling efficient and fast new product launches
                                                                                                                                                                     140% growth in marketplace revenue from the iOS app. Work has commenced on the development of the Android app
                                                                                                                                                                                                                                                                                                                                   Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 57 of 59




                                                                                                                                                               1
                                                                                                                                                                    Product revenue is the portion or Markelptace revenue densrd from Prelim sates. Il excludes Shipping revenue.
                                                                                                                                                               2    Defined as those ardsis that lend to upload high Quality. original works which resonate seen vnth customers. Data Science work during 2018 has helped
                                                                                                                                                                                                                                                                                                                          mentiy
                                                                                                                                                                    this cnncar segment at Redbubble And slgnllcnnt development Investment has been focused en increasing the output of this group reePuhhc s arlrsts are yet
                                                                                                                                                                    to be segmented.
                                                                               4
                                                                                                                                                                                                                                               5
                                                                         frOfuttlf
                                                                                                                                                                                                                                 ANNNAI KIM 1019



      Cash operating expenses of $64 million, up 25% (up 20%                     ecommerce peers. Both businesses continue to generate
      on a constant currency basis).                                                                                                                                            Update                                                             Improving Margins: Leveraged Group scale to achieve
                                                                                 profitable paid marketing growth.
                                                                                                                                                                                                                                                   improved fulfilment costs and sharing insights on
      Operating EBITDA profit of $3.8 million, an improvement                    The Group achieved significant operating leverage during                                                                                                          pricing and promotions.
                                                                                                                                                               RB Group is making progress in areas of strategic
      of 57.7 million from a FY2018 loss of $3.8 million.                        FY2019 with 48% Gross Profit growth outpacing growth                          investment that are critical to long term marketplace
                                                                                                                                                                                                                                              These initiatives have provided individual benefit for
       EBITDA loss of $4.7 million, an improvement of $2.7                       of 34% in expenses (aggregate of Operating Expenses and                       growth and profitability.                                                      TeePublic as well as some collective benefits across the RB
       million from a FY2018 loss of $7.4 million.                               Marketing) during FY2019. This leverage has been achieved
                                                                                                                                                               For the Redbubble business, key initiatives are starting to                    Group.
                                                                                 as teams focus on productivity and investments are made in
       Income tax expense of $15.2 million resulting                             automation.                                                                   power the business:
       predominantly from Management's position to write off
                                                                                 The total cash balance for FY2019 increased by $7.8 million                         Artists: Product Revenues from authentic sellers at
      the deferred tax asset as communicated at the time of                                                                                                                                                                                   Strategy and likely developments in
                                                                                 compared to a $6.6 million decrease in FY2018. The                                  Redbubble grew by 39% in FY2019 and now represent
       the 4C.
                                                                                 closing cash balance at 30 June 2019 was $29.0 million.                             76% of Redbubble Product Revenue;                                        operations
      Net loss after tax of $27.7 million compared to $10.0                      Aggregate operating and investing cash outflow (negative                            Membership: During FY2019, Marketplace Revenue
      million in FY2018. mainly due to the write off of the                      free cash flow) was $3.1 million in FY2019. improved by 56%                                                                                                  RB Group is targeting long term growth in a large
                                                                                                                                                                     from members grew by 109%, being 29% of Redbubble
      deferred tax asset.                                                        compared to $6.9 million in FY2018. The Redbubble Group                                                                                                      addressable market. The business has demonstrated
                                                                                                                                                                     Marketplace Revenue. and there were 5.7 million active
                                                                                 has no debt.                                                                                                                                                 progress across a number of strategic initiatives aimed at
Marketplace Revenue growth has been driven by the                                                                                                                    members on Redbubble;
                                                                                                                                                                                                                                              diversifying the Group's sources of growth and profitability.
accelerating TeePublic business. At Redbubble, results from                      As flagged at the time of the July Appendix 4C release,                                                                                                      The priorities remain:          .
                                                                                                                                                                     Mobile App: Redbubble iOS app saw growth in
strategic investments lay the groundwork for a return to                          management has taken a conservative view and has written                           Marketplace Revenue of 140% in FY2019 and work
healthy topline growth.                                                          off its deferred tax asset from the balance sheet derived                                                                                                         Grow customer base and increase loyalty through
                                                                                                                                                                     is underway on the development of an Android app.
                                                                                  from post -IPO taxation losses. As at the end of FY2019,                                                                                                         personal 'creative adventures' and member
The Group continues to strengthen gross margins                                                                                                                      In 40, the iOS app represented 8% of Redbubble
                                                                                 the Group has, in aggregate, $97 million of losses (FY2018                                                                                                        experiences;
leveraging scale and localisation benefits in fulfillment and                                                                                                        Marketplace Revenue;
                                                                                 $75 million). The Group's position on tax losses is now                                                                                                           Launch and sell products that artists want to design for
shipping along with pricing optimisation to increase its
                                                                                 completely consistent, with all losses de- recognised but                           Branded Marketing: A strengthening brand is allowing
effective take rate.                                                                                                                                                                                                                               and customers will love;
                                                                                  still remaining in existence for taxation purposes.                                a shift of spend to lower cost channels e.g. direct and
Across the Group, FY2019 marketing spend, while                                                                                                                      branded search. RB Group 40 marketing spend was                               Build deeper relationships with authentic artists by
increasing from FY2018, represented 10.5% of Marketplace                         A reconciliation of reported results to non -IFRS numbers in                        only 9.7% of Marketplace Revenue;                                             increasing their commercial success:
Revenue. well below many online marketplaces /                                   this Directors' report is provided below.
                                                                                                                                                                    Content Partners: RB Group has on- boarded a total                             Launch and expand content partnerships with the
                                                                                                                                                                    of 48 brands, added 25 new brands in 40, and the                               world's leading fan art brands;
                                                                                                                                                                    volume of licensed content grew to 350,000, up 46%
                                                                                                                                                                                                                                                   Maintain strong growth and synergy value of TeePublic,
                                                                                                                                                                    quarter -on- quarter;
      Reconciliation of reported results to non -IFRS numbers                                                                                                                                                                                      leveraging new product on- boarding content
                                                                                                                                                                     New Products: 5 new products (throw blankets,                                 partnerships and geographic growth opportunities; and
                                                                                                                                             Restated "
                                                                                                                                                                     bathmats, shower curtains, glossy and transparent
      Total reported revenue from services                                                                                      307.0                 218.7                                                                                        Persist In current discipline to improve the Group's take
                                                                                                                                                                     stickers) were launched in 40, after the completion of
      Less Artists' margin                                                                                                                                                                                                                         rate, extract maximum value from marketing channels,
                                                                                                                                (50.1)                (35.9)         re- platforming work enabling efficient and faster new
                                                                                                                                                                                                                                                   and maintain operating expenses and cash discipline.
      Marketplace revenue                                                                                                       256.9                 182.8          product launches;
      Fulfiller expenses                                                                                                                                                                                                                      The business is focused on the strategic work to reach
                                                                                                                              (162.4)            (118.9)            Fulfilment: Continued to reduce fulfilment costs while
      Gross profit                                                                                                                                                                                                                            the milestone of $1. billion in sales and current economics
                                                                                                                                 94.5                 63.9          increasing customer NPS by 3 points to 68 which is an
                                                                                                                                                                                                                                              demonstrate that this can be achieved profitably.
      Gross profit margin on Marketplace revenue                                                                                36.8%             35.0%             excellent score; and
      Paid acquisition costs                                                                                                     (27.1)               (16.8)
                                                                                                                                                                    Operating Costs: Redbubble operating expenses grew
      Gross Profit After Paid Acquisition costs (GPAPA)                                                                           67.5                 47.1         by only 12% in FY2019, achieved by management                             Significant changes in the state of affairs
      Cash Operating Expenses                                                                                                   (63.7)                (51.0)        spending discipline.
      Operating (Cash) earnings before Interest, tax, depreciation and amortisation (EBITDA)                                       3.8                13.8)                                                                                   In the Directors' opinion, apart from the acquisition of
      Depreciation and amortisation                                                                                               18.11                1781                                                                                   the TeePublic business noted above, there have been no
                                                                                                                                                               For the TeePublic business, significant progress has been
      Other expenses                                                                                                              (1.51               10.8)    made across the following aspects:                                             significant changes in the state of affairs of RB Group during
      Share based payments                                                                                                                                                                                                                    the 2019 financial year.
                                                                                                                                  15.9)                12.7)        Paid Marketing: Grew and scaled efficiently across paid
      TeePublic acquisition costs                                                                                                 (1.21                             channels, particularly Google Shopping;
      Interest and other income tax                                                                                                0.4                  0.4
                                                                                                                                                                    Content Partners: Built core process for fan art and
      Total Loss before Income tax                                                                                              112.5)             (14.7)           onboarded first brands, including Star Trek:
      Income tax (expense) /benefit 1x                                                                                          (15.2)                  4.7
      Reported total loss for the year                                                                                                                              Europe: Expanded fulfilment network and enhanced
                                                                                                                                (27.7)             (10.0)
(1'
                                                                                                                                                                    market coverage via localisation;
      No,.IFRS measures are presented to prattle readers a belle, wvierslandmg of Redbubble's Mancul ce,. ,",,.,, a The non MFRS measures are unaudited,
                                                                                                                                                                                                                                                                                                               Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 58 of 59




      haseye,, they have been derhed from rite audmed rvevclal statements.
                                                                                                                                                                    Supply Chain Improvements: Enabled additional US
(2)   For presentation purposes numbers been rounded Ix matrons of (lunar, however calculations arc based,.nunroundvd numbers
                                                                                                                                                                    fulfilment and migrated to faster. lower cost shipping
() Cn 1 Julr 2018 the Group adopted MSC 15 - Revenue from Contracts with Customers using the lull retrospective method or adoption. Prior year
     cornpararnes have been restated 10 a1rgn eve accounrm,g treatment across both periods.
                                                                                                                                                                    service; and
(4)   Details of the movement In the Income lax (expense) neneat are found in mere
                                                                                re Obiorthe anancialstatements Toe movement is predominantly due to
      Management S decision to wore oh the deferred tae asset during rt,e year                                                                                 5   Product revenue Is the pormon of Marketplace revenue ammo horn Product sales It excludes Shoppmg retenue


                                                                            12
                                                                                                                                                                                                                                         13
                                                                                                                                                                                        AMM941   IflAff 1019




2.        Changes in significant accounting policies                                                                              2.        Changes in significant accounting policies (continued)

MSB 15 Revenue from Contracts with Customers (AASB 15)                                                                            Impact on Statement of Financial Position
AASB 15 supersedes the prior standards for revenue recognition including, MSB 111 Construction Contracts, AASB 118                The impact on the Statement of Financial Position as at 30 June 2018 is as follows:
Revenue and related Interpretations. MSB 15 applies to all revenue arising from contracts with customers. unless those
contracts are in the scope of other standards. The new standard establishes a five -step model to account for revenue                                                                                      Reported
                                                                                                                                                                                                            30 June            AASB15     Restated 30 June
arising from contracts with customers and is recognised at an amount that reflects the consideration to which an entity                                                                                        2018                                   2018
                                                                                                                                                                                                                           Adjustments
expects to be entitled in exchange for transferring goods or services to a customer.                                                                                                                             5000            5000                S'000

                                                                                                                                  Assets
The standard requires entities to exercise judgement. taking into consideration all of the relevant facts and circumstances
when applying each step of the model to contracts with their customers. The standard also specifies the accounting for the        Other assets                                                                     248           1,825               2,073
incremental costs of obtaining a contract and the costs directly related to fulfilling a contract.
                                                                                                                                  Liabilities
The Group adopted MSB 15 using the full retrospective method of adoption. The following tables show the impact of this                                                                                            2,477          2.828               5,305
                                                                                                                                  Unearned revenue
new standard on the reported 30 June 2018 comparative figures.
                                                                                                                                  Equity
Impact on Statement of Comprehensive income
                                                                                                                                  Accumulated losses                                                           (48.806)         (1,003)            149,809)
The impact on the Statement of Comprehensive Income for the year to 30 June 2018 is as follows:
                                                                                                                                  Net assets                                                                     26,751         (1.003)             25,748
                                                                       Reported
                                                                        30 June               AAS815        Restated 30 June
                                                                           2018          Adjustments                    2018      The impact on the Statement of Financial Position as at 1 July 2017 is as follows:
                                                                          5,000                5'000                   s'000

Revenue                                                                                                                                                                                                        Reported
                                                                                                                                                                                                                 1 July        AASB15       Restated 1 July
                                                                                                                                                                                                                  2017     Adjustments                2017
Marketplace revenue                                                      182,769                   42                 182,811
                                                                                                                                                                                                                 $'000           $'000               5'000
Artists' revenue                                                                               35.907                  35,907
                                                                                                                                  Assets
Total revenue impact                                                     182,769               35,949                 218,718
                                                                                                                                  Other assets                                                                      413           1.833              2,246

Operating expenses                                                                                                                uabilitks
 Fulfiller expenses                                                     (118.879)                   (7)              (118,886)
                                                                                                                                  Unearned revenue                                                                2,527           2.871              5.398

Artists' margin                                                                               (35,907)                (35,907)
                                                                                                                                   Equity
Operating expenses impact                                              (118,879)              (35,914)              (154,793)                                                                                                                      (39.785)
                                                                                                                                  Accumulated losses                                                            (38.747)        (1.038)

 Net profit impact                                                       63,890                     35                 63,925
                                                                                                                                  Net assets                                                                    33,649          (1,038)             32.611



                                                                                                                                  Prior to the implementation of MSB 15, unearned revenue represented amounts received from customers for products
Prior to the adoption of MSB 15 the Group had determined, for accounting purposes. that it was acting as the artists' agent
                                                                                                                                  that were not yet shipped. Once the item was shipped. revenue was recognised. Under the new standard the performance
in arranging for the selling of artists' goods to customers on the basis that the Group's agency capacity is confirmed in
                                                                                                                                  obligation Is satisfied land therefore revenue is recognised) when control of the goods Is transferred to the customer.
the Group's user agreement. This agreement is the contractual basis upon which artists upload their work, sell products
                                                                                                                                  which is deemed to be when the product is delivered. This has Impacted the timing of revenue recognition and increased
to customers and upon which the Group provides marketplace services (including acting in an agency capacity in the
                                                                                                                                  the unearned revenue balance at 30 June 2018. The corresponding cost of goods that have been manufactured but are in
transaction between artist and customer). Whilst the Group retains that view of its legal position (the user agreement
                                                                                                                                  transit to customers is not recognised as an expense until control of the goods is transferred to the customer.
remains unchanged) it has been determined under MSB 15 that the Group is acting as principal for accounting purposes.
                                                                                                                                  There is no impact on the Statement of Cash Flows or basic and diluted EPS.
Under AASB 15, the Group has concluded that when the customer contracts with the Group, there is only one performance
obligation for goods bearing the artists' designs. Both the artist and the Group are involved in satisfying the performance
obligation. However, as the Group controls a substantial part of the process it is construed to be the party primarily
                                                                                                                                  MSB 9 Financial Instruments
responsible for satisfying the performance obligation, the Group is determined (for accounting purposes) to be the principal
in the sale. The performance obligation is satisfied when control of the goods is transferred to the customer (in the Group's     MSB 9 Financial Instruments (MSB 9) replaces AASB 139 Financial Instruments: Recognition and Measurement, bringing
                                                                                                                                  together all three aspects of the accounting for financial instruments: classification and measurement: impairment: and
 case, when delivered to the customer).
                                                                                                                                   hedge accounting. Due to the nature of the Group's financial instruments, the implementation of AASB 9 has not had a
As the Group is seen as the principal (for accounting purposes) In the sale of goods bearing artists' designs, artists' revenue    material impact on the Group.
                                                                                                                                                                                                                                                              Case 4:18-cv-03451-JST Document 63-11 Filed 04/29/20 Page 59 of 59




is included in revenue with the corresponding artists' margin being recognised in operating expenses.




                                                              54                                                                                                                                  55
